Citation Nr: 1537038	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran retired in November 1983 with over 19 years of active duty.

On his October 2014 VA Form 9, the Veteran requested a Board hearing to be held in Washington, D.C.  A hearing was scheduled for July 2, 2015, and notice of the hearing was provided in May 2015 correspondence to his current address of record and to his representative.  He did not appear for the scheduled hearing and the July 2015 Appellant's Brief contains no indication that he desired a rescheduled hearing.  Neither he nor his representatives have filed a motion for a new hearing or otherwise communicated to the Board that he had good cause for failing to appear for the scheduled hearing.  Therefore, the request for a hearing is considered withdrawn and the Board will proceed to the merits of the claims.  38 C.F.R. § 20.702(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In July 2006, the Ro denied a claim for entitlement to service connection for PTSD.  The Veteran did not appeal this decision and new and material evidence was not received within one year of the rating decision.  Therefore, the decision became final.

2. The evidence associated with the claims files since the July 2006 rating decision supports reopening a claim for an acquired psychiatric disorder. 

3.  A current diagnosis of dysthymic disorder has been related to service.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision which denied a claim for service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. The evidence received since the July 2006 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO previously denied the claim for PTSD in July 2006 on the basis that no psychiatric disorder was shown.  The Veteran was informed of the decision and his appellate rights, but he did not perfect a timely appeal. There was also no evidence received that pertained to the claim within one year of the issuance of the decision. Therefore, the July 2006 rating decision became final.

In March 2009, the Veteran requested that his claim for PTSD be reopened.  The Board has recharacterized the claim more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  The evidence received since the July 2006 rating decision includes a diagnosis of dysthymic disorder in a July 2012 VA examination.  

This evidence is not cumulative and redundant of the evidence previously considered in July 2006, as there had been no diagnosis at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. Therefore, this new evidence relates to an unestablished fact necessary to substantiate the claim. Accordingly, new and material evidence has been presented to reopen the previously denied claim for service connection for an acquired psychiatric disorder.  

Having reopened the claim, the Board will consider entitlement to service connection on a direct basis.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The service treatment records reflect that the Veteran was treated for and diagnosed with anxiety and depression during service in November 1977.   Therefore, an in-service disease or injury has been established.  Next, in a July 2012 VA examination, he was diagnosed with a dysthymic disorder.  As such, a current psychiatric disorder is shown.  The remaining, dispositive element, then, is whether there is an etiological link between the current dysthymic disorder and the in-service injury or event.  After a review of the lay and medical evidence, the weight of the evidence supports such a link.

Specifically, the VA examiner opined that the Veteran's "[s]ymptoms are at least as likely as not related to the claimed stressor and to his mother's suicide."  While the examiner did not provide any express rationale, she did provide detailed clinical findings and a thorough review of the Veteran's active duty history which includes, among other events, in-service treatment for anxiety and depression.  

Reviewing the report in its entirety, the VA examiner provided a convincing rationale for her positive nexus opinion, particularly given the in-service manifestations of anxiety and depression.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Buczynski v. Shinseki, 24 Vet.App. 221, 226 (2011) (noting duty of rating specialist to interpret examination reports).  Therefore, this evidence has high probative value and supports the claim.

While the Veteran originally claimed entitlement to service connection for PTSD and the evidence of record includes a diagnosis of PTSD, the weight of the evidence supports a finding that his current acquired psychiatric disorder, diagnosed as a dysthymic disorder, is related to service.  This determination does not affect the rating to be assigned to the acquired psychiatric disorder during any portion of the appeal period because the July 2012 VA examiner attributed the psychiatric symptoms (including those supportive of the PTSD diagnosis) to in-service events or injuries.

Because the greater weight of the evidence supports each element of the Veteran's claim, the Board grants entitlement to service connection for an acquired psychiatric disorder.  Therefore, the appeal with respect to the claim of entitlement to service connection for an acquired psychiatric disorder is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal in both reopening the claim and in granting the appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

The application to reopen a claim for service connection for an acquired psychiatric disorder is granted. 

Service connection for an acquired psychiatric disorder is granted.



REMAND

With respect to the remaining claim of entitlement to service connection for bilateral hearing loss, a remand is needed.  Specifically, while the Veteran underwent an audiological examination in July 2012, the examiner opined that the Veteran's hearing loss was probably not related to service because:  "Separation audiogram shows normal hearing sensitivity, bilaterally."  The examiner also related tinnitus to the hearing loss.  However, service connection may be established even where a separation examination shows normal hearing.  Therefore, the examiner should also consider the Veteran's lay statements in addressing the nexus opinion.

Also, the most recent VA treatment records associated with the claims file are from 2012 and outstanding VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA medical records not yet associated with the claims file, including records from the VA Medical Center in Tucson, Arizona and associated outpatient clinics for treatment provided to the Veteran from January 2013 to the present.

2.  Direct the claims file to the examiner who examined the Veteran in July 2012 (or another medical professional if that person is no longer available) for the purpose of obtaining an addendum opinion regarding the etiology of the Veteran's current bilateral hearing loss.  A new examination is not required, unless it is deemed needed.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

* Is at least as likely as not (probability of at least 50 percent) that any current bilateral hearing loss was incurred in or otherwise related to the Veteran's service?

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

The examiner should identify and explain the significance of any factors relevant to the opinion, but should not rely solely on the fact that the Veteran's hearing thresholds were within normal limits on the audiological examination performed in connection with his discharge.

The examiner should assume that, during his active service, the Veteran was exposed to the noise of gunfire (including from eight inch guns aboard a Navy cruiser) and other shipboard noises as he described in his May 2012 DRO hearing.

3.  Then readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


